UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                              )
 ELECTRONIC FRONTIER                          )
 FOUNDATION,                                  )
                                              )
                     Plaintiff,               )
                                              )       Civil Case No. 11-939 (RJL)
              v.                              )
                                              )
 DEPARTMENT OF JUSTICE.                       )
                                              )
                     Defendant.               )
                                              )


                                        ORDER          St--
                                  (September Y._, 2012)

      For the reasons set forth in the Memorandum Opinion entered this date, it is this
.., sr-
-~_t_ day of September, 2012, hereby

      ORDERED that defendant's Motion for Summary Judgment [Dkt. #11] is

GRANTED; it is further

      ORDERED that plaintiffs Cross-Motion for Summary Judgment [Dkt. #14] is

DENIED.

             SO ORDERED.




                                                  :;:L~
                                                  United States District Judge